      Case 3:19-cv-00279-PDW-CRH Document 6 Filed 04/27/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NORTH DAKOTA

Daniel Paul Przybylski,                         )
                                                )
               Plaintiff,                       )
                                                )
        vs.                                     ) ORDER ADOPTING REPORT AND
                                                ) RECOMMENDATION
State of North Dakota; County of Grand Forks, )
Brett Burkholder; Administrator, Michael        ) Case No. 3:19-cv-279
Pritchard; US Border Patrol, Margo Kern; US )
Attorney Office; Sarah G. Geresek and Haley )
Wamstad, States Attorney; Debbie Nelson,        )
County Auditor; Vanessa Richter, police officer;)
Andrew Schneider, Sheriff; Wayne Stenehjem, )
Attorney General; Office of Assistant Attorney )
General Civil Division at the U.S. Department )
Of Justice; Registered Agent Corporation        )
Service Company North Dakota; The Eye           )
Doctor; Magistrate Judge Alice R. Senechal;     )
Judge John Thelen; Judge Jay Knudson; Judge )
Jason McCarthy; Judge Donald Hager; Judge )
Lolita G. Hartl Romanick; and Sean Marrin       )
#07847, legal counsel;                          )
                                                )
               Defendants.                      )
______________________________________________________________________________

       Plaintiff, Daniel Paul Przybylski, submitted for filing a proposed Notice of Removal,

“Affidavit of Truth,” and a motion to proceed in forma pauperis (“IFP”). Doc. Nos. 1 and 3.

Magistrate Judge Clare R. Hochhalter reviewed the Plaintiff’s proposed Notice of Removal and

motion to proceed IFP, consistent with 28 U.S.C. § 1915(e)(2).

       On April 6, 2020, Judge Hochhalter issued a Report and Recommendation, recommending

that the Plaintiff’s motion to proceed IFP be denied, the Plaintiff’s case be dismissed with

prejudice, and the case be closed. Doc. No. 4. Objections to the Report and Recommendation

were to be filed with the Court by April 24, 2020. The Plaintiff filed an objection on April 22,

2020. Doc. No. 5.
      Case 3:19-cv-00279-PDW-CRH Document 6 Filed 04/27/20 Page 2 of 2



       The Court has carefully reviewed the Report and Recommendation, the Plaintiff’s

objection, the relevant case law, and the entire record, and finds the Report and Recommendation

to be persuasive. Accordingly, the Court ADOPTS the Report and Recommendation (Doc. No.

4) in its entirety. The Plaintiff’s motion to proceed IFP (Doc. No. 1) is DENIED, and this action

is DISMISSED WITH PREJUDICE. The Clerk’s Office is directed to close this case.

       Let judgment be entered accordingly.

       IT IS SO ORDERED.

       Dated this 27th day of April, 2020.

                                              /s/ Peter D. Welte
                                              Peter D. Welte, Chief Judge
                                              United States District Court




                                                 2
